DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second compartment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second compartment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagao et al. (US20140239750A1A1).
	Nagao et al., in figures 1-8, teach (cl.1) a bearing housing 1 comprising: a motor 100 contained within the housing; a power module 3 secured to an exterior portion of the bearing housing 1, the power module containing electrical components 32,33 that power and control speed of the motor, the power module having an enclosure 31,4 that includes sealed first 35 and second (not numbered separately, the second volume inside the enclosure and outside of the first volume 35) volumes separated by a common wall 35a,35b,35c; the first volume 35 defining a liquid-cooled compartment; the second volume defining a liquid-free compartment that contains the electrical components 32,33, the electrical components being fixed to the common wall 35a; wherein heat is transferred through the common wall into the liquid-cooled compartment 35; and wherein the liquid-cooled power module communicates with the motor directly through the bearing housing 1, (cl.2) the motor has at least one phase lead extending directly from the motor through the bearing housing and into the power module (see paragraph [0018]), (cl.3) the motor is a three phase motor (see paragraph [0018]), (cl.4) at least three phase leads are affixed to a stator of the motor, the phase leads extending directly from the motor through the bearing housing and into the power module (see Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US20140239750A1A1).
	Nagao et al. teaches all the claimed subject matter except that he doesn’t teach (cl.5) the power module is secured to the bearing housing by brackets, and wherein the defined enclosure of the power module is formed of aluminum and (cl.7) the power module includes a printed circuit board (PCB), separate busbar contacts, and a plastic over-mold layer within the second compartment, wherein the plastic over-mold layer is configured to permanently force the busbar contacts against the PCB.
At the art before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to [insert explanation of how Reference A would have been modified] because Applicant has not disclosed that the features of claims 5 and 7 provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to 
Therefore, it would have been an obvious matter of design choice to modify the power module of Nagao et al. to obtain the invention as specified in claims 5 and 7.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US20140239750A1A1) view of Saito et al. (20100085778A1).
	Nagao et al. teaches all the claimed subject matter except that he doesn’t teach the power module includes separate communication and power sockets, and wherein the power socket includes a ferrite snubber for limiting electromagnetic interference.
	Saito et al. in paragraphs [0064], and [0065], teaches the power module includes separate communication and power sockets, and wherein the power socket includes a ferrite snubber for limiting electromagnetic interference.
	Since Nagao et al. and Saito et al. are analogous art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power module of Nagao et al. with the features as taught by Saito et al. for the purpose of reducing noise (see paragraph [0002] of Saito et al.).

	Allowable Subject Matter
Claims 8-15 are allowed.
Regarding claim 8 and all the claims that depend on claim 8, prior art fails to teach or fairly suggest a turbocharger comprising: a turbocharger bearing housing containing a motor within the bearing housing: a power module secured to an exterior portion of the bearing housing; the power module containing electrical components that 
Regarding claim 15, prior art fails to teach or fairly suggest a method of making a turbocharger bearing housing, includes steps of: installing an electric motor within an interior of a bearing housing; providing a liquid-cooled power module that includes electric power components for controlling the electric motor, and securing the electric power module to an exterior of the bearing housing; forming an enclosure for the power module to include first and second sealed volumes separated by a common wall; fixing the electrical power components to the common wall; wherein the first volume defines a liquid-cooled compartment for cooling the electrical power components, and the second volume defines a liquid-free compartment containing the electrical power components; wherein heat is transferred through the common wall from the electrical power components into the sealed liquid-cooled compartment; and wherein the liquid-cooled power module communicates with the motor directly through the bearing housing.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745